DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
	Prestige et al. (US 3,093,887). 

4.    Regarding to Claim 1, Prestige et al. discloses a machined article [Figures 1-3 in Prestige et al.] comprising: a first member (1) including an inner peripheral portion (surface surrounding hole in 1) formed by a hole [as can be seen from Figure 1 in Prestige et al.]; and a second member (5) including an outer peripheral portion (upper outer surface of 8) fitted into the inner peripheral portion (surface surrounding hole in 1) of the first member (1) [as can be seen from Figure 2 in Prestige et al.], wherein an outer peripheral recess (recess formed from ridges 9 and grooves 10) is formed in part of the outer peripheral portion (upper outer portion of 8) of the second member (5) is formed [as can be seen from Figure 1 in Prestige et al.], and a slit (channel formed between groove 10 and plurality of ridges 9; and grooves 20 and ridges 21, as described in column 3 line 60-65 in Prestige et al.) penetrating from an upper surface (an upper surface of 1, as indicated by “US” in Figure 1 below which is an annotated version of Figure 2 in Prestige et al. displaying elements for clarity) to a lower surface (lower surface of 1, as indicated by “LS” in Figure 1 below for clarity) of the machined article (1, 5) is formed at a position to which the outer peripheral recess (recess formed from ridges 9 and grooves 10) corresponds, between the first member (1) and the second member (5) [as can be seen from Figure 1 in Prestige et al.].

Figure 1: Edited version of Figure 2 in Prestige et al. displaying elements for clarity. 


    PNG
    media_image1.png
    405
    598
    media_image1.png
    Greyscale

5.    Regarding to Claim 2, Prestige et al. discloses the machined article [Figures 1-3 in Prestige et al.] according to claim 1, wherein an inner side surface (a ridge 9 located on an inner side of 5; the inner portion of the side of 10, which is a slanted surface forming a triangular cross-section, as can be seen from Figure 1 in Prestige et al., as well as displayed below in Figure 2 which is an annotated version of Figure 1 in Prestige et al. displaying elements for clarity) of the outer peripheral recess (recess formed from ridges 9 and grooves 10) at an inner side (inner side of 5, as can be seen below in Figure 2) farthest from the outer peripheral portion (upper outer surface of 8) is perpendicular to the upper surface (upper surface of 1) and the lower surface (lower surface of 1) of the machined article (1) [as can be seen from Figure 1 in Prestige et al. as well as displayed 1 above and Figure 2 below for clarity].










Figure 2: Edited version of Figure 1 in Prestige et al. displaying elements for clarity. 


    PNG
    media_image2.png
    959
    574
    media_image2.png
    Greyscale


6.  Regarding to Claim 3, Prestige et al. discloses the machined article [Figures 1-3 in Prestige et al.] according to claim 2, wherein the inner side surface (a ridge 9 located  as can be seen from Figure 2 above) is oblique [as can be seen from Figure 1 and 3 in Prestige et al.  Note that inner side surface (ridge 9 and inner portion of the side of 10) is oblique to the upper and lower surface of the first member 1, as well as to a longitudinal axis of the second member 5].


7.   Regarding to Claim 4, Prestige et al. discloses the machined article [Figures 1-3 in Prestige et al.] according to claim 2, wherein the machined article has an outer side surface (an outer surface of 1 located at a left side) and an inner side surface (an inner side of 1 located at a right side) the outer side surface (outer surface of 1 located at a left side) and the inner side surface (inner side of 1 located at right side) are formed opposite to each other [as can be seen from Figure 1 in Prestige et al.].


8.   Regarding to Claim 5, Prestige et al. discloses the machined article [Figures 1-3 in Prestige et al.]  according to claim 4, wherein the outer side surface (outer surface of 1 located at a left side) and the inner side surface (an inner side of 1 located at a right side) are formed in parallel [note that the recited limitation of “formed in parallel” is interpreted as being a product by process limitation only requiring the finished product.  The prior art of Prestige et al. disclosed the product as claimed, as can be seen from Figures 1-3 in Prestige et al.]. 

9.    Regarding to Claim 6, Prestige et al. discloses the machined article [Figures 1-3 in Prestige et al.] according to claim 1 wherein: the first member (1) and the second member (5) are fitted by pressing; and the outer peripheral recess (recess formed from ridges 9 and grooves 10) is formed by pressing [note that the recited limitation of “fitted by pressing” and “formed by pressing” is interpreted as being product by process limitations only requiring the finished product.  The prior art of Prestige et al. disclosed the product as claimed, as can be seen from Figures 1-3 in Prestige et al.]. 


10.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruffing et al. (US 8,159,094).  

11.    Regarding to Claim 1, Ruffing et al. discloses  an article (171, 175)  [Figures 1 and 7 in Ruffing et al. Note that applicant recites a “machined article” in the preamble. The recited limitation of being “machined” is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process.  The structure resulting from the recited process is interpreted as including an article. The prior art of Ruffing et al. discloses an article 171, 175, therefore discloses the structure of the finished product resulting from the recited process. In addition, note that “machined article” is recited in the preamble and therefore given limited patentable weight] comprising: a first member (171) including an inner peripheral portion (surface surrounding hole in 171) formed by (hole in 171) [as can be seen from Figure 7 in Ruffing et al.] and a second member (175) including an outer peripheral portion (outer surface of 175) fitted into the inner peripheral portion (surface surrounding hole in 171) of the first member (171) [as can be seen from Figure 1 and 7 in Ruffing et al.], wherein an outer peripheral recess (185) is formed in part of the outer peripheral portion (outer surface of 175) of the second member (175) is formed [as can be seen from Figure 7 in Ruffing et al.], and a slit (channel formed from 185 extending to 165, as can be seen from Figure 4 in Ruffing et al.) penetrating from an upper surface (an upper surface of 175) to a lower surface (lower surface of 175) of the machined article (171, 175) is formed at a position to which the outer peripheral recess (185) corresponds, between the first member (171) and the second member (175) [as can be seen from Figure 1-8 in Ruffing et al.].


12. Regarding to Claim 14, Ruffing et al. discloses the article (171, 175) [Figures 1 and 7 in Ruffing et al. Note that applicant recites a “machined article” in the preamble. The recited limitation of being “machined” is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process.  The structure resulting from the recited process is interpreted as including an article. The prior art of Ruffing et al. discloses an article (171, 175), therefore discloses the structure of the finished product resulting from the recited process. In addition, note that “machined article” is recited in the preamble and therefore given limited patentable weight]according to claim 1 wherein: the first member (171) and the second member (175) are not in contact at the slit [ as can be seen from Figures 1, 5 and 7-8 in Ruffing et al.]. 

Response to Arguments
13.	Applicant's arguments filed 7/1/20 have been fully considered but they are not persuasive. Applicant argues the prior art does not disclose the claimed slit since the channels in the prior art is not formed from a top surface of the sheet since the sheet in Prestige includes a flange at the top. However, applicant does not claim a “top surface”. The prior art still discloses a slit located at the claimed “upper surface” and “lower surface”, as newly amended to recite and as newly rejected and clarified above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726        



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726